Citation Nr: 0209170	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  99-05 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), to include the matter of whether new and 
material evidence has been submitted to reopen a previously 
denied claim.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The veteran served on active duty from March 1967 to November 
1969, including approximately 14 months service in Vietnam.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO) which denied the veteran's 
claim of entitlement to service connection for a psychiatric 
disability, to include PTSD. 
The issue was later refined as involving the matter of 
whether new and material evidence had been submitted which 
was sufficient to reopen the veteran's previously-denied 
claim of entitlement to service connection for PTSD.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for PTSD was originally denied by the RO in September 1994.  
He did not appeal that decision.

2.  Evidence submitted since the September 1994 decision 
bears directly and substantially upon the specific matter 
under consideration; is neither cumulative nor redundant; and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The veteran has no awards or decorations denoting 
engagement in combat with the enemy or direct combat 
participation and no other supportive evidence reflects that 
the veteran engaged in combat.

4.  Evidence received from the U. S. Armed Services Center 
for Research of Unit Records (USASCRUR) does not show 
verification of any stressors alleged by the veteran.



CONCLUSIONS OF LAW

1.  The September 1994 RO decision which denied the veteran's 
claim of entitlement to service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).
  
2.  Evidence submitted since the RO's final September 1994 
rating decision is new and material; thus, the veteran's 
claim of entitlement to service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).

3.  The veteran is not a veteran of combat.  38 U.S.C.A. 
§ 1154 (West 1991); 38 C.F.R. § 3.304(d) (2001).

4.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 1991 and Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen his claim for service 
connection for PTSD.  He contends that he was in combat and 
that he incurred PTSD as a result of combat.

In the interest of clarity, the Board will initially provide 
the pertinent law and regulations, to include the 
applicability of the VCAA.  The Board will then analyze the 
veteran's claim and render a decision.

Relevant Law and Regulations

Service connection - in general

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed psychiatric disability was incurred in 
service.  38 U.S.C.A. § 1110 (West 1991 and Supp. 2001); 38 
C.F.R. § 3.303(a) (2001).  

Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during service, service connection may still be 
granted if all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 1991 and Supp. 2001); 
38 C.F.R. § 3.303(d) (2001); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

Service connection - PTSD

On order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. 3.304(f) (2001); 
Moreau v. Brown, 9 Vet. App. 389 (1996).

Combat status

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d) (2001).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  
38 C.F.R. § 3.304(f) (2001).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

Finality/new and material evidence

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. 7105 (West 1991); 38 C.F.R. 20.1103 (2001).  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2001).  

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 
6 Vet. App. 200 (1994).  Only evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See   
38 C.F.R. § 3.156(a) (2001).  In Hodge v. West, 
155 F.3d 1356, 1363  (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
the Board must first determine whether the veteran has 
presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Then, if new and material 
evidence has been submitted, the Board may proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist has been fulfilled.  See Vargas-Gonzalez 
v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  In this case, the VCAA and 
its implementing regulations are accordingly generally 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

However, the VCAA appears to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f). 

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C. § 5103A.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board observes that the United States Court of Appeals 
for Veterans Claims (the Court) has recently held that 
38 C.F.R. § 3.159(b), pertaining to VA's duty to notify 
claimants, includes claims to reopen.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).  The 
Board accordingly has concluded that the requirements of the 
VCAA as to notice apply to this case and have been 
effectively satisfied with respect to the issue on appeal.   

In this regard, the Board observes that the veteran was 
notified by VA letter in October 1998, by the February 1999 
Statement of the Case, and by the December 2001 Supplemental 
Statement of the Case of the need to submit additional 
evidence as to his claim for service connection for PTSD, 
especially information on service stressors.  The veteran was 
also sent a letter by the RO dated October 2001 which 
specifically explained the provisions of the VCAA.  The Board 
therefore believes that the notification provisions of the 
VCAA have been effectively satisfied. 

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the VCAA shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C. § 5103A(f).  Once a claim is reopened, the VCAA 
provides that the Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. See 38 U.S.C. § 5103A(f). 



Analysis

Finality/new and material evidence

The veteran's original claim of entitlement to service 
connection for PTSD was denied in a September 1994 RO rating 
decision.  The September 1994 rating decision was not 
appealed.  Thus, that decision became final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.200, 20.201, 
20.202, 20.302, 20.1103 (2001).  In order to reopen the 
claim, new and material evidence must be submitted.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).

After having reviewed the complete record, the Board is of 
the opinion that the veteran has submitted new and material 
evidence sufficient to reopen his claim.  In September 1994, 
the RO denied the veteran's claim on the basis that there was 
no competent medical evidence showing that the veteran had 
been diagnosed with PTSD.  Since September 1994, VA treatment 
records have been added to the file, beginning in November 
1997, which contain diagnoses of PTSD.  These records also 
indicate that this diagnosis is related to the veteran's 
service in Vietnam.  See Justus, 3 Vet. App. at 513 [holding 
that for the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed].

This new evidence provides competent medical evidence 
diagnosing PTSD and suggesting that the veteran has PTSD as a 
result of his military service.  The Board concludes that 
such evidence is of such significance that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a).  Accordingly, the Board finds that 
new and material evidence has been submitted in this case, 
and the claim is reopened.

In so concluding, the Board is mindful that, in Hodge, 155 
F.3d at 1363, the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
In addition, the Justus presumption does not apply with 
respect to evaluation of testimony in a decision on the 
merits.

The VCAA - VA's duty to assist

As noted by the Board in connection with its discussion of 
the VCAA above, after a veteran's claim has been reopened, VA 
has a duty under the VCAA to notify the claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits and to make reasonable efforts to assist him 
in obtaining evidence necessary to substantiate a claim for 
benefits.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  

The veteran was accorded VA psychiatric examinations in 
November 1998 and March 2001, thus satisfying the statutory 
requirement.    

The Board is cognizant that the veteran has indicated that he 
began receiving Social Security Administration (SSA) 
disability benefits in 1986 and that a copy of the award 
decision, and possibly some of the records upon which it is 
based, are not on file.  SSA disability benefits were granted 
soon after the veteran had a heart attack in 1986.  There is 
no medical evidence indicative of psychiatric problems in 
1986, and indeed for a number of years after 1986.  In any 
event, as discussed below, for the purposes of this decision 
the Board is assuming the existence of PTSD.  The question 
which must be addressed is the matter of stressors.  In that 
connection, the veteran does not appear to contend that the 
SSA records would shed any light on the matter.  Because the 
veteran has not indicated that there is any information in 
the SSA records that would serve to corroborate his claimed 
in-service stressors, there is no basis for further 
development of the record in order to obtain the veteran's 
SSA records.  See Brock v. Brown, 10 Vet. App. 155, 162 
(1997).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  

As noted in the Introduction, in its December 1998 decision 
the RO conducted a de novo adjudication of the claim and 
denied service connection for a psychiatric disability based 
on the substantive merits of the claim.  It was only later 
that the claim was denied based on consideration of the 
matter of submission of new and material evidence.  Since the 
RO has previously adjudicated the claim on its merits, the 
Board concludes that it may consider the substantive merits 
of the claim for service connection without prejudice to the 
veteran.  See Bernard v Brown, 4 Vet. App. 384 (1993) [after 
a finding that new and material evidence has been submitted, 
the Board may proceed with a decision on the merits only if 
such action is not prejudicial to the veteran].

Accordingly, the Board will proceed to a decision on the 
merits on the issue on appeal.  

Standard of review

After the claim has been reopened and the evidence has been 
assembled, it is the Board's responsibility to evaluate the 
entire record.  See 38 U.S.C.A. § 7104(a) (West 1991 and 
Supp. 2001).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 
(2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997).  Compare Justus, supra.

Discussion

Initially, the Board reiterates that although certain 
evidence may be sufficient to reopen a claim, it does not 
necessarily follow that the same evidence allows the Board to 
grant the claim.  See Hodge, supra.

38 C.F.R. 3.304(f) sets forth the three elements required to 
establish service connection for PTSD.  For service 
connection to be awarded for PTSD, the record must show: (1) 
a current medical diagnosis of PTSD; (2) medical evidence of 
a causal nexus between his PTSD and the claimed in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor actually occurred.  
See 38 C.F.R. 3.304(f) (2001); Moreau v. Brown, 9 Vet. App. 
389 (1996). 

Regarding the initial § 3.304(f) PTSD element, if there is a 
current diagnosis of record from a mental health 
professional, it is presumed to have been made in accordance 
with the applicable DSM criteria as to both the adequacy of 
the symptomatology and the sufficiency of the stressor.  See 
Cohen, 10 Vet. App. at 140.  In this matter, the Board notes 
that the veteran has been diagnosed as having PTSD on several 
occasions in the outpatient records on file.  In addition, it 
appears that the health care providers have attributed such 
PTSD to the veteran's service.  Although VA psychiatric 
examinations in July 1994, November 1998 and March 2001 did 
not find PTSD, the Board will accept for the purposes of this 
decision that the veteran has satisfied the first and second 
elements of 38 C.F.R. § 3.304(f).  

As to the third §3.304(f) element, the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service varies depending on whether or not the veteran was 
engaged in combat with the enemy.  If combat is affirmatively 
indicated by the record, then the veteran's lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required.  See 
Zarycki, 6 Vet. App. at 98.  If there is no combat experience 
indicated by the record, there must be independent evidence 
to corroborate the veteran's statement as to the occurrence 
of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 
283, 288-89 (1994).

In this case, the veteran's service records, including his 
personnel records, reflect that his military occupational 
specialty was a radio operator.  These records do not show 
that the veteran was awarded a medal indicative of combat or 
that he was in combat during service in Vietnam, and there is 
no other official or objective evidence of record indicating 
that such was the case.  The Board notes that because the 
veteran's service records were provided by an agency of the 
U.S. Government, reliance upon them is consistent with the 
well-recognized reliance placed by VA upon service department 
determinations.  38 C.F.R. §§ 3.203(a), (c) (1998); cf. 
Sarmiento v. Brown, 7 Vet. App. 80, 83 (1994); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  Based on these 
records, the Board finds that the veteran did not serve in 
combat during service. 38 U.S.C.A. § 1154 and 38 C.F.R. 
§ 3.304(d) are accordingly inapplicable.

In order to establish service connection for a veteran who 
has no combat experience, as here, there must be independent 
evidence of record to corroborate the veteran's statement as 
to the occurrence of a claimed stressor.  See Doran, 6 Vet. 
App. at 288-89 (1994).  

Although the veteran indicated in a November 2001 statement 
that he was not in the 5th Battalion, 22nd Artillery, his 
personnel records show that he was assigned to that unit.  
Moreover, he noted in the stressor information report that 
was added to the file in November 1998 that six men from the 
5th Battalion, 22nd Artillery were killed on or about November 
2, 1969 in an ambush.  The veteran indicated that he could 
not remember the names of any of the dead soldiers because he 
had tried to forget about the incident.  The veteran 
testified at his personal hearing at the RO in May 1999 that 
he was subjected to rocket, mortar and small arms attacks a 
number of times (hearing transcript page 2), that he had to 
handle dead bodies (transcript p.2), and that six of his 
friends were killed in an ambush shortly before he was to go 
back to the United States in 1969 (transcript p. 11).  
However, according to a January 2001 report from USASCRUR, 
Morning Reports for the 5th Battalion, 22nd Artillery from 
May 1 to November 6, 1969 indicate that no one was killed and 
only one person was wounded in action in the veteran's unit 
during that time period.
Consequently, no objective evidence of the alleged stressor 
was found.  No other evidence exists concerning his alleged 
stressors.  

As noted above, the Justus presumption of credibility does 
not apply at this stage of the Board's analysis.  Following 
the point at which it is determined that all relevant 
evidence has been obtained, it is the Board's responsibility 
to assess the credibility and the probative value of 
proffered evidence of record in its whole. See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In light of the official records, the Board finds 
the veteran's statement that six men who "I knowed [sic] real 
well", none of which he could name, were killed and seven 
more were wounded is incredible in light of official records 
which demonstrate no such event. 

In any event, there is no credible supporting evidence of an 
in-service stressor, and the veteran's claim fails to meet 
the third requirement set forth under 38 C.F.R. 3.304(f).  
The lay statements on file, received by VA in February 1998, 
from a friend of the veteran and from the veteran's wife are 
very general and do not provide evidence of an in-service 
stressor.

In summary, for the reasons and bases expressed above, the 
Board finds that preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for PTSD is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

